                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN SCOTT MCCLINTOCK,                             Case No. 21-cv-02174-EMC
                                   8                     Plaintiff,
                                                                                            ORDER OF TRANSFER
                                   9              v.

                                  10     G. VALENCIA, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Mule Creek State Prison in Ione, California, filed this pro se civil

                                  14   rights action under 42 U.S.C. § 1983, complaining of acts and omissions at that prison, which is

                                  15   located in Amador County. Amador County is within the venue of the Eastern District of

                                  16   California. The defendants work at the prison in Amador County and apparently reside in the

                                  17   Eastern District of California. No defendant is alleged to reside in, and none of the events or

                                  18   omissions giving rise to the complaint are alleged to have occurred in, the Northern District.

                                  19   Venue therefore would be proper in the Eastern District, and not in this one. See 28 U.S.C. §

                                  20   1391(b). Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  21   TRANSFERRED to the United States District Court for the Eastern District of California. The

                                  22   Clerk shall transfer this matter.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: May 7, 2021

                                  26                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  27                                                     United States District Judge
                                  28
